Citation Nr: 0814279	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's C5-6 subluxation residuals and open reduction and 
internal fixation residuals, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's closed head injury residuals with a history of 
dementia, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right (major) Muscle Group I 
injury with a partial right winged scapula.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1990 to 
February 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which denied both 
service connection for hearing loss disability and tinnitus 
and increased disability evaluations for the veteran's C5-6 
subluxation and open reduction with internal fixation (ORIF) 
residuals and his closed head injury residuals with a history 
of dementia.  In March 2004, the RO, in pertinent part, 
established service connection for a right (major) Muscle 
Group I injury with a partial right winged scapula; assigned 
a 10 percent evaluation for that disability; and denied 
service connection for both chronic sleep apnea and chronic 
irritable bowel syndrome.  In April 2004, the RO granted 
service connection for hearing loss disability; assigned a 
noncompensable evaluation for that disability; granted 
service connection for tinnitus; assigned a 10 percent 
evaluation for that disability; increased the evaluation for 
the veteran's closed head injury residuals with a history of 
dementia from noncompensable to 10 percent; and effectuated 
the awards as of June 17, 2003.  In June 2004, the RO 
established service connection for post-traumatic stress 
disorder (PTSD); assigned a 30 percent evaluation for that 
disability; and effectuated the award as of September 29, 
2003.  In May 2005, the RO increased the evaluation for the 
veteran's chronic PTSD from 30 to 50 percent and effectuated 
the award as of January 6, 2005.  In November 2005, the RO 
denied service connection for chronic erectile dysfunction to 
include loss of use of a creative organ.  

In June 2006, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In August 2006, 
the requested VHA opinion was incorporated into the record.  
In August 2006, the veteran was provided with a copy of the 
VHA opinion.  In September 2006, the veteran informed the 
Board that he had no further argument and/or evidence to 
submit and requested that the Board proceed with the 
adjudication of his appeal.  In December 2006, the Board 
granted service connection for chronic obstructive sleep 
apnea, chronic irritable bowel syndrome, and chronic erectile 
dysfunction to include loss of use of a creative organ; 
granted a 50 percent evaluation for the period September 29, 
2003, to January 5, 2005, and a 70 percent evaluation for the 
period on and after January 6, 2005, for the veteran's 
chronic PTSD; and remanded the issues of an increased 
evaluation for his C5-6 subluxation and ORIF residuals, an 
increased evaluation for his closed head injury residuals 
with a history of dementia, and an initial evaluation in 
excess of 10 percent for his right (major) Muscle Group I 
injury with a partial right winged scapula to the RO for 
additional action.   

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
Muscle Group I disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
evaluation in excess of 10 percent for his right (major) 
Muscle Group I injury with a right partial winged scapula.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities are the same regardless of how 
the issue is styled.  


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290 
in effect prior to September 26, 2003, are more favorable to 
the veteran's claim than those of 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2007).  

2.  The veteran's cervical spine disability has been 
objectively shown to be manifested by no more than C5-6 
surgical fusion and ORIF residuals; a cervical spine range of 
motion of forward flexion to 35 degrees, extension to 30 
degrees, lateral flexion to 25 degrees, bilaterally, and 
rotation to 70 degrees, bilaterally, with pain and weakness; 
chronic C4-8 radiculopathy; no significant right Muscle Group 
IV injury; and no demonstrable vertebral fracture residuals.  

3.  The veteran's closed head injury residuals alone have 
been objectively shown to be manifested by no more than 
cognitive impairment including memory loss, decreased 
concentration, poor social interaction, and difficulty 
following instructions.  

4.  The veteran's right (major) Muscle Group I injury has 
been objectively shown to be manifested by no more than a 
prominent and visible winged right scapula; a right shoulder 
range of motion of forward flexion to 170 degrees, abduction 
to 170 degrees, external rotation to 90 degrees, and internal 
rotation to 80 degrees with pain and weakness; and minimal 
crepitus.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but not 
greater, for the veteran's C5-6 subluxation residuals and 
ORIF residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's closed head injury residuals with a history 
of dementia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(2007).  

3.  The criteria for an initial 20 percent evaluation, but 
not greater, for the veteran's right (major) Muscle Group I 
injury with a right winged scapula have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.40, 4.71a, Diagnostic Code 5301 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
June 2003, October 2003, December 2003, August 2004, December 
2004, May 2005, March 2006, and February 2007 which informed 
the veteran of the evidence generally needed to support a 
claim of entitlement to service connection and an increased 
evaluation, the assignment of an evaluation and effective 
date of an initial award of service connection, and the 
assignment of an effective date for an increased evaluation; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran's appeal was remanded to the RO for 
additional action.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588); Vazquez-Flores v. Peake, and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  




II.  Cervical Spine

A.  Historical Review

The veteran's service medical records indicate that he was 
involved in an August 1994 motor vehicle accident.  He 
sustained a C5-6 subluxation and subsequently underwent an 
ORIF.  The report of an April 1997 VA examination for 
compensation purposes states that the veteran was diagnosed 
with status post C5-6 subluxation with ORIF and secondary 
subscapularis muscle weakness.  In May 1997, the VA 
established service connection for C5-6 subluxation and ORIF 
residuals and assigned a 10 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5304.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  On and before 
September 26, 2003, the rating schedule directed that 
vertebral fracture residuals without associated spinal cord 
involvement which were manifested by abnormal mobility 
requiring the use of a neck brace (jury mast) warranted a 60 
percent disability evaluation.  Where the use of a neck brace 
is not required, the vertebral fracture residuals were to be 
evaluated on the basis of the resulting definite limitation 
of motion or muscle spasm with 10 percent to be added for 
demonstrable deformity of a vertebral body.  When evaluating 
the residuals on the basis of ankylosis and/or limited 
motion, evaluations were not to be assigned for more than one 
spinal segment by reason of involvement of only the first or 
the last vertebra of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  

Slight limitation of motion of the cervical segment of the 
spine warranted a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  A 30 
percent evaluation required severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to cervical spine subluxation and other spine and 
neck disorders.  Under the amended rating schedule, vertebral 
fracture and dislocation are to be evaluated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula for Diseases and Injuries 
of the Spine directs that a 10 percent evaluation is 
warranted where there is either forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; a combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation requires either forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation requires 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for either unfavorable 
ankylosis of the entire cervical spine; forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5235 (2007).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (2007).  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group IV (intrinsic muscles of the shoulder girdle: 
supraspinatus, infraspinatus and teres minor; subscapularis, 
and coracobrachialis) of the major upper extremity.  A 10 
percent evaluation requires moderate injury.  A 20 percent 
evaluation requires moderately severe injury.  A 30 percent 
evaluation requires severe injury.  38 C.F.R. Part 4.71a, 
Diagnostic Code 5304 (2007).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The veteran's claim was received by the RO on June 19, 2003.  
The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5290 (2003) to be more favorable to 
the veteran as they require less specific symptoms and are 
more general than those of 38 C.F.R. § 4.71a, Diagnostic Code 
5235 (2007).  Therefore, the Board will review the veteran's 
entitlement to an increased evaluation under 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5290 (2003).  VAOPGPREC 3-2000.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

In his June 2003 claim for an increased evaluation, the 
veteran advanced that his cervical spine disorder had 
increased in severity.  
At a November 2003 VA examination for compensation purposes, 
the veteran complained of upper extremity aching.  The 
veteran was noted to have sustained a cervical spine fracture 
at the level of C4-5-6.  On examination of the cervical 
spine, the veteran exhibited a range of motion of flexion to 
45 degrees, extension to 45 degrees, lateral bending to 10 
degrees, rotation to 80 degrees, bilaterally, with pain and 
discomfort and a well-healed linear post-operative scar over 
the midline of his cervical spine.  Contemporaneous nerve 
conduction studies revealed findings consistent with a 
"chronic or old C4-8 radiculopathy."  The veteran was 
diagnosed with "fracture of the cervical spine C4-5-6, 
status post internal fixation with hardware remaining."  

At a September 2007 VA examination for compensation purposes, 
the veteran complained of progressive chronic cervical spine 
pain.  He reported that he missed between eight and ten days 
from work a year due to his neck complaints.  On examination 
of the cervical spine, the veteran exhibited a range of 
motion of forward flexion to 35 degrees, posterior extension 
to 30 degrees, lateral flexion to 25 degrees, bilaterally, 
and rotation to 70 degrees, bilaterally; a well-healed 
surgical scar; electromyographic findings consistent with "a 
chronic or old C4-8 radiculopathy;" and no "specific 
visible cervical spine vertebral deformity."  
Contemporaneous X-ray studies of the cervical spine noted 
that the veteran had a history of "neck pains, old C5-6 
[fracture] with ORIF and exhibited findings consistent with 
post-operative C5-6 fusion residuals with anterior and 
posterior fixation and degenerative disc disease.  The 
veteran was diagnosed with cervical mechanical strain and 
"old C5-6 injury with subsequent ORIF."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's cervical spine disability has been shown to be 
manifested by C5-6 surgical fusion and ORIF residuals; 
significant associated limitation of motion with pain; and 
chronic C4-8 radiculopathy.  While the record contains 
notations as to a prior cervical vertebral fracture, the 
veteran was specifically found to exhibit no demonstrable 
cervical vertebral deformities at the September 2007 VA 
examination for compensation purposes.  Further, no 
significant Muscle Group IV injury was noted.  The veteran's 
cervical spine disability clearly merits an evaluation in 
excess of 10 percent.  In the absence of objective evidence 
of either severe cervical spine limitation of motion; a 
vertebral fracture; or Muscle Group IV injury, the Board 
finds that a 20 percent evaluation is warranted for the 
veteran's C5-6 subluxation and ORIF residuals under the 
provisions of Diagnostic Code 5290 is warranted.  An 
evaluation in excess of 20 percent is not warranted at any 
time during the relevant period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. § 4.7 (2007).  The 
veteran's cervical spine disability fall squarely within the 
relevant diagnostic criteria.  Therefore, an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


III.  Closed Head Injury Residuals

A.  Historical Review

The veteran's service medical records indicate that he 
sustained a closed head injury in his inservice August 1994 
motor vehicle accident.  A February 1995 Army physical 
evaluation board report states that the veteran was diagnosed 
with "dementia secondary to traumatic brain injury status 
post traumatic brain injury with resolved frontal lobe 
contusion secondary to severe closed head injury, status post 
motorcycle accident."  In May 1997, the VA established 
service connection for closed head injury residuals with a 
history of dementia and assigned a noncompensable evaluation 
for that disability.  In April 2004, the RO increased the 
evaluation for the veteran's closed head injury residuals 
from noncompensable to 10 percent and effectuated the award 
as of June 17, 2003.  

B  Increased Evaluation

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headaches, 
dizziness and insomnia, recognized as symptomatic of brain 
trauma, will be evaluated as 10 percent disabling and no more 
under 38 C.F.R. § 4.130, Diagnostic Code 9304 (2007).  This 
10 percent evaluation will not be combined with any other 
evaluation for a disability due to brain trauma.  Evaluations 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia with brain trauma.  38 
C.F.R. § 4.124(a), Diagnostic Code 8045 (2007).  

A noncompensable evaluation is warranted for dementia due to 
head trauma which has been formally diagnosed and is 
manifested by symptoms which are not severe enough to either 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation 
requires occupational and social impairment due to either 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2007).  

At the November 2003 VA examination for compensation 
purposes, the veteran reported that he had sustained a 
traumatic brain disease and experienced "memory failings" 
which rendered him unemployable.  On evaluation, the veteran 
was observed to be alert, oriented, and cooperative.  He 
exhibited an intact memory, gait, stance, and reflexes.  The 
veteran was diagnosed with traumatic brain disease.  

A December 2003 VA psychiatric evaluation indicates that the 
veteran was diagnosed with a not otherwise specified 
cognitive disorder and PTSD.  A Global Assessment of 
Functioning (GAF) score of 55 was advanced.  The VA examiner 
opined that the impairment associated with the veteran's 
cognitive disorder and his PTSD were inextricably 
intertwined.  

In his April 2004 notice of disagreement, the veteran 
advanced that his closed head injury residuals are manifested 
by "nearly constant suspiciousness and nervousness;" mild 
memory loss; a history of panic attacks; and avoidance of 
groups of people.  

At a January 2005 VA examination for compensation purposes, 
the veteran was observed to be oriented to time, person, and 
place.  On mental status examination, he exhibited clear 
sensorium; intact memory; and cognitive impairment.  The 
veteran was diagnosed with chronic PTSD, depression, and a 
not otherwise specified cognitive disorder.  A GAF score of 
51 was advanced.  The examiner commented that the veteran's 
PTSD, depression, and not otherwise specified cognitive 
disorder symptomatology were "impossible to separate out."  

A January 2007 VA psychological evaluation indicated that the 
veteran complained of sadness associated with the ending of a 
relationship; impaired sleep; and an inappropriate 
preoccupation with his primary care provider's hands and her 
personal life.  On examination, the veteran exhibited 
difficulty with "controlling his thinking;" frustration and 
resignation about his mental difficulties; poor eye contact; 
a headache; and fatigue.  The veteran was diagnosed with 
cognitive dysfunction; "rule out organic affective disorder 
and/or major depression;" and PTSD.  A GAF score of 44 was 
advanced.  The examiner commented that:

[The veteran] shows prominent symptoms 
that reflect his head injury a dozen 
years ago.  It is likely that his mental 
confusion, perseveration, difficult with 
memory, depression, apathy, and 
irritability are a direct result of the 
brain injury.  His difficulty warming up 
to a new person or task is also a 
probable effect.  

At a June 2007 VA examination for compensation purposes, the 
veteran was diagnosed with "PTSD, major depressive disorder, 
and cognitive disorder intertwined and inseperable (sic)."  

At the September 2007 VA examination for compensation 
purposes, the veteran's closed head injury residuals were 
found to include memory loss, decreased concentration, poor 
social interaction, and difficulty following instructions.  
The examiner commented that "the neurological disability 
associated with his closed head injury appears to be the 
mental health issues."  

The veteran's closed head injury residuals have been shown to 
be principally manifested by cognitive impairment and/or 
dysfunction.  The functional impairment associated with his 
cognitive disorder has been found to inseparable from the 
impairment arising from his service-connected PTSD.  The 
Board granted a 70 percent evaluation for that disability 
during the pendency of the instant appeal.  Given these facts 
and in the absence of a diagnosis of multi-infarct dementia 
with brain trauma, the Board finds that an evaluation in 
excess of 10 percent for the veteran's closed head injury 
residuals is not warranted at any time during the relevant 
period.  38 C.F.R. § 4.124a, 4.130, Diagnostic Codes 8045, 
9304 (2007).  The veteran's closed head injury residuals fall 
squarely within the relevant diagnostic criteria.  Therefore, 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

IV.  Muscle Group I Injury

A.  Historical Review

The report of a February 2004 VA examination for compensation 
purposes states that the veteran was diagnosed with right 
upper extremity atrophy secondary to cervical radiculopathy.  
In March 2004, the RO granted service connection for right 
(major) Muscle Group I injury with a right partial winged 
scapula and assigned a 10 percent evaluation for that 
disability.  

B.  Increased Evaluation

A noncompensable evaluation is warranted for slight injury to 
Muscle Group I (extrinsic muscles of the shoulder girdle) of 
the major upper extremity.  A 10 percent evaluation requires 
moderate injury.  A 20 percent evaluation requires moderately 
severe injury.  A 30 percent evaluation requires severe 
injury.  38 C.F.R. Part 4.71a, Diagnostic Code 5301 (2007).  

Malunion of the clavicle or the scapula or nonunion of either 
upper extremity without loose movement warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be evaluated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2007).  A 20 percent evaluation is warranted for limitation 
of motion of the major arm when motion is possible to the 
shoulder level.  A 30 percent evaluation requires that motion 
be limited to a point midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71 (2007). 

At the November 2003 VA examination for compensation 
purposes, the veteran exhibited a partial winging of the 
right scapula with a prominence extending out indicative of 
"a malfunction of Muscle Group I."  Contemporaneous X-ray 
studies revealed a normal right scapula.  The veteran was 
diagnosed with Muscle Group I injury (partially right winged 
scapula)."  The examiner commented that the veteran's Muscle 
Group I injury limited the amount which he could lift to 50 
pounds.  

At a February 2004 VA examination for compensation purposes, 
the veteran complained of a progressive decrease in right 
shoulder strength and aching.  On examination, the veteran 
exhibited a right shoulder range of motion of abduction to 95 
degrees, forward flexion to 105 degrees, internal rotation to 
30 degrees, and external rotation to 60 degrees with pain on 
the ends of motion; definite right scapular "winging;" and 
mildly decreased right shoulder and triceps area sensation.  
The veteran was diagnosed with right shoulder atrophy 
secondary to cervical radiculopathy.  

In his April 2004 notice of disagreement, the veteran 
advanced that he experienced significant right shoulder pain, 
fatigue and limitation of motion.  

A June 2005 X-ray study of the right shoulder from Neil L. 
Sergel, M.D., states that no abnormalities were identified.  

At the September 2007 VA examination for compensation 
purposes, the veteran complained of progressive right 
shoulder pain and functional impairment.  On examination of 
the right shoulder, the veteran exhibited a "winged" 
scapula; mild pain, weakness, and fatigue; a range of motion 
of the joint of forward flexion to 170 degrees, abduction to 
170 degrees, external rotation to 90 degrees, and internal 
rotation to 80 degrees; and minimal crepitus.  The examiner 
commented that, "with forward flexion and abduction of the 
right shoulder, the winged scapula is quite prominent and 
visible."  

The veteran's right Muscle Group I injury has been shown to 
be manifested by a prominent and visible winged right 
scapula; a right shoulder range of motion of forward flexion 
to 170 degrees, abduction to 170 degrees, external rotation 
to 90 degrees, and internal rotation to 80 degrees with pain 
and weakness; and minimal crepitus.  Such findings are 
indicative of at least moderate severe Muscle Group I injury.  
In the absence of severe Muscle Group I injury; limitation of 
motion of the right shoulder to a point midway between the 
side and shoulder level; or bony scapular abnormalities, the 
Board concludes that an initial 20 percent evaluation and no 
higher is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5301 
(2007).  The veteran's right (major) Muscle Group I injury 
fall squarely within the relevant diagnostic criteria.  
Therefore, an evaluation on an extra-schedular basis is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2007).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A 20 percent evaluation, but not greater, for the veteran's 
C5-6 subluxation and ORIF residuals is granted subject to the 
law and regulation governing the award of monetary benefits.  

An increased evaluation for the veteran's closed head injury 
residuals with a history of dementia is denied.  

An initial 20 percent evaluation, but not greater, for the 
veteran's right (major) Muscle Group I injury with a right 
partial winged scapula is granted subject to the law and 
regulation governing the award of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


